DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 04/13/2022 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed are not sufficient to cure the previous 35 U.S.C.112 (b) rejections of claims 12-13 set forth in the Non-Final office action mailed on 03/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 20, the recitation “wherein the one or more securement devices are configured to be arranged on the first top surface and extend at least partially beyond at least one of the first end and the second end” is indefinite because in claim 1 the “one or more securement devices” is not positively recited and it is not clear if applicant is attempting to positively recite the at least one or more securement devices in claim 12.  For examination purpose this claim has been interpreted as a functional recitation that does not further limit claim 1.
Regarding claim 13, the recitation “wherein at least one of the one or more securement devices is adhesive tape” is indefinite because in claim 1 the “one or more securement devices” is not positively recited and it is not clear if applicant is attempting to positively recite a particular securement device in claim 13 or functionally recite adhesive tape. For examination purpose this claim has been interpreted as a functional recitation that does not further limit claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (Pub. No. 2015/0112270).
Regarding claim 1, Smith et al. teaches a platform (10, Fig. 1) for dispensing one or more securement devices, comprising: a first section (20, Figs. 3 and 6), including: a first top surface (1st top surface, Fig. 6 below); a first bottom surface (1st bottom surface, Fig. 6 below); a first end (1st end, Fig. 6 below); and, a second end (2nd end, Fig. 6 below); a second section (2nd section, Fig. 6 below) hingedly connected (see explanation below) to the first section (20, see Fig. 3 and it is the Examiner’s position that when 10 is assembled all of the components are directly or indirectly connected) including a second top surface (2nd top surface, Fig. 6 below) and a second bottom surface (back of 2nd top surface); and, a third section (3rd section, Fig. 6 below) hingedly connected (see explanation below) to the first section (20, see Fig. 3 all of the components of 10 are either directly or indirectly connected) including a third top surface (3rd top surface, Fig. 6 below) and a third bottom surface (back of 3rd top surface); wherein: the first section (20) is arranged to hold the one or more securement devices (this device is capable of holding a securement device); and, the second and third sections (see Fig. 6 below) are arranged to be mounted to a mounting surface (18, see Fig. 3 and 6).  
Thefreedictionary.com defines “hinge” as “a joint or flexible device that allows the turning or pivoting of a part” and it is the Examiner’s position that post 104 is a joint of 20 that allow the pivoting of 22, which has both the second and third section, see annotated Fig. 6 below, relative to 20; hence, the second and third sections are hingedly connected to the first section.






[AltContent: textbox (curvilinear surface with radius)][AltContent: ]Examiner’s Annotated Fig. 6
[AltContent: textbox (2nd end)][AltContent: arrow][AltContent: ][AltContent: textbox (1st bottom surface)]
[AltContent: arrow][AltContent: textbox (1st end)][AltContent: textbox (1st top surface)][AltContent: ]
    PNG
    media_image1.png
    225
    410
    media_image1.png
    Greyscale


Examiner’s Annotated Fig. 6
[AltContent: ][AltContent: textbox (3rd top surface)][AltContent: textbox (2nd top surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd section)][AltContent: textbox (3rd section)][AltContent: ]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale

Alternative Rejection of Claim 1 to Reject Claim 11
Regarding claim 1, Smith et al. teaches a platform (10, Fig. 1) for dispensing one or more securement devices, comprising: a first section (22, Fig. 6), including: a first top surface (top surface, Fig. 6 below); a first bottom surface (surface opposite top surface, Fig. 6 below); a first end (1st end Fig. 6 below); and, a second end (2nd end Fig. 6 below); a second section (2nd section, Fig. 6 below) hingedly connected to the first section (22, see explanation below) including a second top surface (top surface of 2nd section, Fig. 6 below) and a second bottom surface (bottom surface of 2nd section, Fig. 6 below); and, a third section (3rd section, Fig. 6 below) hingedly connected to the first section (22) including a third top surface (top surface of 3rd section, Fig. 6 below) and a third bottom surface (bottom surface of 3rd section, Fig. 6 below); wherein: the first section (22) is arranged to hold the one or more securement devices (this is a functional recitation); and, the second and third sections (Fig. 6 below) are arranged to be mounted to a mounting surface (this is a functional recitation).
Examiner’s Annotated Fig. 6
[AltContent: textbox (2nd end)][AltContent: textbox (1st end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st top surface)][AltContent: arrow][AltContent: textbox (2nd section)][AltContent: ][AltContent: textbox (3rd section)][AltContent: ]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    225
    410
    media_image1.png
    Greyscale


Regarding claim 2, Smith et al. teaches wherein in a collapsed state (configuration of 10 when 128 is secured to 104 but 12 is not within 10), the second section (2nd section, Fig. 6 above) is separated from the third section (3rd section, Fig. 6 above) by a first distance.  It is the Examiner’s position that the device has a collapsed state when 104 is directly secured to 128 and 12 is not within 10 due to the 22 not being bent by 12 being within 10 and as a result there is a distance D1 between the 2nd and 3rd sections.
Regarding claim 3, Smith et al. teaches wherein in the collapsed state (configuration of 10 when 128 is secured to 104 but 12 is not within 10), the second top surface (see fig. 6 above) and the third top surface (see fig. 6 above) abut against the first bottom surface (see Fig. 6 above, see Fig. 3 when 12 is not with 10 a portion of the 2nd and 3rd surface abuts against the 1st bottom surface).  
Regarding claim 4, Smith et al. teaches wherein in an expanded state (configuration of 10 in Fig. 2 where 22 is bended), the second section (Fig. 6 above) is separated from the third section (Fig. 6 above) by a second distance (D2, see Fig. 3 below), the second distance (D2) being less than the first distance (D1).  It is the Examiner’s position that D2 is less than D1 as a result of the 2nd and 3rd sections being closer when 22 is bent. 
Regarding claim 5, Smith et al. teaches wherein in the expanded state (configuration of 10 in Fig. 3), the first section (20) is arranged as a curvilinear surface having a first radius (see 20 have a curvilinear surface alone 102 having a radius on the left side as shown in Fig. 6 above).  
Regarding claim 6, Smith et al. teaches wherein the second section (Fig. 6 above) is connected to the first end (1st end, see Fig. 6 above, all of the components of the device are either directly or indirectly connected; hence, the 2nd section is connected to the 1st end).  
Regarding claim 7, Smith et al. teaches wherein the second section (Fig. 6 above) is connected to the first end (Fig. 6 above) via a fourth section (106, Fig. 6).  
Regarding claim 8, Smith et al. teaches wherein the third section (Fig. 6 above) is connected to the second end (2nd end, see Fig. 6 above, all of the components of the device are either directly or indirectly connected; hence, the 3rd section is connected to the 2nd end).  
Regarding claim 9, Smith et al. teaches wherein the third section (Fig. 6 above) is connected to the second (2nd end, Fig. 6 above) end via a fifth section (104 that is directly connected to 128 of the 3rd section, see Fig. 3).  
Regarding claim 11, Smith et al. teaches a wherein the second bottom surface (bottom of 2nd section Fig. 6 below) and the third bottom (bottom of 3rd section Fig. 6 above) surface comprise an adhesive (82, see Figs. 2 and 6, and [0055] where 18 has adhesive 82, when the device is assembled 20 is on 18; hence, the 2nd and third bottom surfaces comprises adhesive 82).  
Regarding claim 12, Smith et al. teaches wherein the one or more securement devices are configured to be arranged on the first top surface and extend at least partially beyond at least one of the first end and the second end (see 35 U.S.C. 112b rejection above for interpretation).  
Regarding claim 13, Smith et al. teaches wherein at least one of the one or more securement devices is adhesive tape (see 35 U.S.C. 112b rejection above for interpretation).  
Regarding claim 14, Smith et al. teaches a platform (10, Fig. 1) for dispensing one or more securement devices (12/18, Figs. 1 and 6), comprising: a first section (20, Figs. 3 and 6), including: a first top surface (94, Fig. 5); a first bottom surface (96, Fig. 5); a first end (1st end, Fig. 6 above); and, a second end (2nd end, Fig. 6 above); a second section (106, Fig. 6) hingedly connected (see explanation below) to the first section (20, all the components of 10 are either directly or indirectly connected);  12a third section (104, Fig. 6) hingedly connected (see explanation below) to the first section (20, all the components of 10 are either directly or indirectly connected); a fourth section (4th section, Fig. 6 below) hingedly connected to the second section (106, see Fig. 3) and including a second top (2nd top surface, Fig. 6 below) surface and a second bottom surface (back of 2nd top surface); and, a fifth section (5th section, Fig. 6 below) hingedly connected (see explanation below) to the third section (104, see Fig. 3) and including a third top surface (3rd top surface, Fig. 6 below) and a third bottom surface (back of 3rd top surface); wherein: the first section (20) is operatively arranged to hold the one or more securement devices (12, see Fig. 1); and, the fourth and fifth sections (see Fig. 6 below) are operatively arranged to be mounted to a mounting surface (18, Fig. 6).  
Thefreedictionary.com defines “hinge” as “a joint or flexible device that allows the turning or pivoting of a part” and it is the Examiner’s position that post 104/106 is a joint of 20 that allow the pivoting of 22, hence, the 2nd section is hingedly connected to the 1st section, the 3rd section is hingedly connected to the 1st section, the 4th section is hingedly connected to the 2nd section and the 5th section is hingedly connected to the 3rd section. 
Examiner’s Annotated Fig. 6
[AltContent: textbox (2nd top surface)][AltContent: arrow][AltContent: textbox (4th section)][AltContent: ][AltContent: textbox (5th section)][AltContent: ][AltContent: arrow][AltContent: textbox (3rd top surface)]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale


Alternative Rejection of claim 14 to Reject Claim 19
A platform (10, Fig. 1)  for dispensing one or more securement devices, comprising: a first section (1st section , Fig. 6 below), including: a first top surface (1st top surface, Fig. 6 below); a first bottom surface (1st bottom surface, Fig. 6 below); a first end (1st end, Fig. 6 below); and, a second end (2nd end, Fig. 6 below); a second section (2nd section, Fig. 6 below) hingedly connected to the first section (1st section, Fig. 6 below); a third section (3rd section, Fig. 6 below) hingedly connected to the first section (1st section, Fig,. 6 below); a fourth section (4th section, Fig. 6 below) hingedly connected to the second section (2nd section, Fig. 6 below) and including a second top surface (top surface of 2nd section, Fig. 6 below) and a second bottom surface (bottom surface of 2nd section, Fig. 6 below); and, a fifth section (5th section, Fig, 6 below) hingedly connected to the third section (3rd section, Fig. 6 below) and including a third top surface (top surface of the 3rd section, Fig. 6 below) and a third bottom surface (bottom surface of the 3rd section, Fig. 6 below); wherein: the first section is operatively arranged to hold the one or more securement devices (the first section is capable of performing the recited function); and, the fourth and fifth sections are operatively arranged to be mounted to a mounting surface (the 4th and 5th sections are capable of performing the recited functions).








Examiner’s Annotated Fig. 6
[AltContent: textbox (4th section)][AltContent: ][AltContent: textbox (1st  section)][AltContent: textbox (1st top surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st  section)][AltContent: ][AltContent: ][AltContent: textbox (2nd end)][AltContent: arrow][AltContent: textbox (5th section)][AltContent: ][AltContent: textbox (1st end)][AltContent: arrow][AltContent: textbox (3rd section)][AltContent: textbox (2nd section)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    225
    410
    media_image1.png
    Greyscale

Thefreedictionary.com defines “hinge” as “a joint or flexible device that allows the turning or pivoting of a part” and it is the Examiner’s position that post 104/106 is a joint of 20 that allow the pivoting of 22, hence, the 2nd section is hingedly connected to the 1st section, the 3rd section is hingedly connected to the 1st section, the 4th section is hingedly connected to the 2nd section and the 5th section is hingedly connected to the 3rd section. 
Regarding claim 15, Smith et al. teaches wherein in a collapsed state (configuration of 10 when 128 is secured to 104 but 12 is not within 10), the fourth section (4th section, Fig. 6 above) is separated from the fifth section (5th section, Fig. 6 above) by a first distance.  It is the Examiner’s position that the device has a collapsed state when 104 is directly secured to 128 and 12 is not within 10 due to the 22 not being bent by 12 being within 10 and as a result there is a distance D1 between the 4th and 5th sections.
Regarding claim 16, Smith et al. teaches wherein in an expanded state (configuration of 10 in Fig. 2 where 22 is bended), the fourth section (Fig. 6 above) is separated from the fifth section (Fig. 6 above) by a second distance (D2, see Fig. 3 below), the second distance (D2) being less than the first distance (D1).  It is the Examiner’s position that D2 is less than D1 as a result of the 4th and 5th sections being closer when 22 is bent. 
Regarding claim 17, Smith et al. teaches wherein: the second section (106) is connected to the first end (1st end, see Fig.  above); and, the third section (104) is connected to the second end (2nd end, Fig. 6 above).  
Regarding claim 19, Smith et al. teaches a wherein the second bottom surface (bottom of 2nd section Fig. 6 below) and the third bottom (bottom of 3rd section Fig. 6 above) surface comprise an adhesive (82, see Figs. 2 and 6, and [0055] where 18 has adhesive 82, when the device is assembled 20 is on 18; hence, the 2nd and third bottom surfaces comprises adhesive 82).  
Regarding claim 20, Smith et al. teaches wherein the one or more securement devices are configured to be arranged on the first top surface and extend at least partially beyond at least one of the first end and the second end (see 25 U.S.C. 112(b) rejection above for interpretation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. 2015/0112270) in view of Hammer (Pub. No. 2021/0260324).
Regarding claim 10, Smith et al. does not teach wherein the first top surface comprises a silicone coating.  However, Hammer teaches a silicone coating applied to a medical device (105, see [0087]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Smith by adding the silicone coating taught by Hammer for waterproofing the device (see [0087]).  Further, Smith et al. teaches that modification may be made to the device (see [0125]). 
Regarding claim 18, Smith et al. does not teach wherein the first top surface comprises a silicone coating.  However, Hammer teaches a silicone coating applied to a medical device (105, see [0087]).
It would have been obvious to one of ordinary skill in the art to modify the device taught by Smith by adding the silicone coating taught by Hammer for waterproofing the device (see [0087]).  Further, Smith et al. teaches that modification may be made to the device (see [0125]). 
Response to Arguments
Applicant's arguments filed regarding the 35 U.S.C. 112(b) rejection have been fully considered but they are not persuasive. Regarding claim 13, applicant argues that the claim positively recites adhesive tape.  
The Examiner respectfully disagrees.  It should be noted that claim 1 positively recites “a platform … comprising…” the “for dispensing one or more securement devices” is a functional limitation and is therefore, not a positive recitation of “one or more securement devices.”  Hence, claim 13 is indefinite because it is not clear if applicant is attempting to positively recite the one or more securement devices or not.  The Examiner would like to note if applicant is attempting to positively recite “one or more securement devices” then claim 1 should be amended to recite “a platform for…comprising “the one or more securement devices …”
Therefore, the rejection of claim 13 under 35 U.S.C. 112(b) has been maintained.
Regarding the 35 U.S.C. 102(a)(1) rejection of the claim 1 applicant argues that Smith does not disclose a platform for dispensing securement devices but rather teaches a securement device.  Applicant further argues that first section 20 is not arranged to hold a securement device because it holds catheter 12 which is not a securement device. 
Regarding the rejection of claim 2, applicant argues that the second section in annotated Fig. 6 is not separated from the third section but is connected to the third section.
Regarding claim 11, applicant argues that does not teach that the second and third bottom surfaces comprise and adhesive because the adhesive 86 is on the top surface of element 18 which is what the Examiner interprets as the third section.
Regarding claim 12, applicant argues that the Examiner’s interpretation goes beyond what is reasonable in the art and there is nothing in Smith that suggest using a catheter anchoring assembly as a means for dispensing securement devices.
Regarding claim 15, applicant argues that the fourth section and the fifth section are not separated but connected as they are integrally formed as a single part.
Regarding claim 19, applicant argues that Smith does not teach wherein the second bottom surface and the third bottom surface comprise an adhesive because the adhesive 86 is on the top on the surface of 18 which has been interpreted as the third section.
Regarding claim 20, applicant argues that catheter 12 is not a securement device as required by the claimed invention and the Examiner’s interpretation goes beyond what is reasonable in the art.
 The Examiner respectfully disagrees.
Regarding applicant’s argument that Smith does not teach a platform for dispensing one or more securement devices it should be noted that claim 1 positively recites “a platform … comprising…” the “for dispensing one or more securement devices” is a functional limitation and is therefore, not a positive recitation of “one or more securement devices;” hence, the “one or more securement devices” is not a structural limitation of claim 1.  Claim 1 structurally recites “a platform …comprising a first section, including: a first top surface; a first bottom surface; a first end; and, a second end; a second section hingedly connected to the first section including a second top surface and a second bottom surface; and, a third section hingedly connected to the first section including a third top surface and a third bottom surface.” The other features of the claim are functional recitations and therefore, it is the Examiner’s position that Smith teaches all of the structural recitations of claim 1.
 Regarding applicant’s arguments to claim 2 it is the Examiner’s position that Fig. 6 below illustrates the second section being separated from the third section as a result of there being a space between the second and third sections.




Examiner’s Annotated Fig. 6
[AltContent: textbox (2nd section)][AltContent: textbox (separation space between 2nd and 3rd sections)][AltContent: ][AltContent: ][AltContent: textbox (3rd section)][AltContent: ]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale


Applicant’s arguments regarding claims 11 and 19 are moot because the new ground of rejection does not rely on the previous rejection in which applicant argues.
Regarding applicant’s argument to the rejection of claim 15 it is the Examiner’s position that Fig. 6 below illustrates the 5th section being separated from the 4th section as a result of there being a space between the second and third sections.
Examiner’s Annotated Fig. 6
[AltContent: textbox (4th section)][AltContent: textbox (separation space between 4th and 5th sections)][AltContent: ][AltContent: ][AltContent: textbox (5th section)][AltContent: ]
    PNG
    media_image2.png
    300
    189
    media_image2.png
    Greyscale


Therefore, for examination purposes in light of the amendments to the claims a new rejection of the claims under Smith et al. has been made (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783